Citation Nr: 1748185	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-48 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 




INTRODUCTION

The Veteran served in the United States Army from September 2004 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The jurisdiction of this case subsequently transferred to the RO in Wichita, Kansas.  

This case was remanded by the Board in June 2015, June 2016, and May 2017 for additional development. 


FINDINGS OF FACTS

1.  The preponderance of the evidence reflects that the Veteran's right knee disability was caused by his active duty service.

2.  The preponderance of the evidence reflects that the Veteran's right shoulder disability was caused by his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Right Knee Disability 

The Veteran's Service Treatment Records (STRs) document the Veteran's continued complaints for right knee pain.  The STRs from 2005 to 2007 documented the Veteran's complaints of dull aching pain when resting and sharp pain during activity, in his right knee.  The Veteran stated that after running or prolonged standing he would experience tingling and shooting pain.  

In 2007, while still in service, the Veteran was diagnosed with Iliotibial Band Syndrome (ITBS).  For treatment, he was given stretches to do and went to physical therapy.  The Veteran's range of motion was within normal limit.  In an August 2007 treatment record, right knee instability was documented.  Throughout 2007, the Veteran continued to receive treatment while in service for his right knee pain. 

The Veteran received a VA examination on February 7, 2009, while he was still on active duty, as his DD Form 214 notes his separation date as February 27, 2009.  The Veteran reported increased knee pain since doing sprinting exercises in 2006.  The examiner noted the Veteran's continued complaints of right knee pain when doing pivot exercises.  The examiner noted the Veteran's flexion and extension was 0 to 130 degrees.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2016).  Therefore, the Veteran had limitation of motion of the right knee.  The Veteran did not experience any loss in his range of motion after repetition.  The VA examiner opined based on the subsequent March 2009 MRI that the Veteran had minimal joint effusion.

The evidence of record also includes the Veteran's private records from 2010.  An October 2010 record noted no evidence of acute ligaments of meniscal injury but noted mild degenerative changes.  In a December 2010 report, his private doctor reported that the Veteran's right knee gave out after physical activities and flared up after strenuous activity.  The private doctor noted the Veteran had episodic ITBS and chronic tenosynovitis.  The private doctor stated the Veteran's in-service problems "could have precipitated" his current right knee problems, but it was "difficulty to say for sure."  The doctor's speculative opinion is not probative.  Speculative language such as "could have" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  However, the fact that the Veteran was noted to have ITBS, the same condition diagnosed in service, is probative evidence in support of his claim.  

The Board finds the preponderance of the evidence shows the Veteran's right knee disability is related to his in-service knee problems.  The Veteran has continued to experience the same symptoms with his right knee since service.  The Board notes in service the Veteran complained of pain after strenuous activity in his STRs from 2005 to 2007, and in February 2009 the Veteran told the VA examiner that his right knee problem was getting progressively worse.  Moreover, the Board notes the Veteran's diagnosis in service was ITBS and in his private doctor's December 2010 reported stated the Veteran still had ITBS.  As the preponderance of the evidence is in favor of the Veteran's claim, service connection is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).   

Service Connection for Right Shoulder Disability 

The Veteran STRs documented his treatment for his right shoulder in service.  In March 2006 the Veteran complained of right shoulder and neck pain and paresthesias.  Later, In October 2006, the Veteran stated he felt a dull aching pain and sharp pain in his right shoulder that was aggravated by sleep and repetitive overhead activities.  The Veteran continued to be treated for his right shoulder in November and December 2006.

The Veteran's February 2009 VA examination also contemplated his right shoulder.  The Veteran told the examiner his right shoulder symptoms began in 2004 after basic training and he would experience intermittent radicular pain and numbness.  The Veteran's flexion was 0 to 170 degrees, his abduction was 0 to 170 degrees, his external rotation was 0 to 90, and his internal rotation was 0 to 70 degrees.  The Veteran did not experience any loss in his range of motion after repetition but he did experience pain in abduction from 90 to 170 degrees.  The VA examiner diagnosed the Veteran with right scapular dyskinesia. 

The Board concludes the preponderance of the evidence shows the Veteran's current right shoulder disability is related to his in-service shoulder complaints.  The Veteran is experiencing the same symptoms currently as he did in service.  His STRs and more recent February 2009 VA examination, which was conducted shortly prior to his discharge from active duty, both document the Veteran's complaints of pain, numbness, and tightness.  The Board finds the Veteran's continued complaints show the Veteran has continued to experience issues with his right shoulder.  Therefore, the Board finds the preponderance of the evidence is in favor of the Veteran's claim, service connection is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).   


ORDER

Service connection for a right knee disability is granted.

Service connection for a right shoulder disability is granted. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


